Citation Nr: 1109232	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for chronic urinary tract infections.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for peripheral neuropathy, sensory and motor neuropathy, and/or neuritis of the upper or lower extremities.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for recurrent upper respiratory infections and allergic rhinitis (also claimed as bronchiectasis, pleural disorder, chronic obstructive pulmonary disease, chronic laryngitis, emphysema, lung scarring, and healed granulomata).

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for cervical lymphadenopathy (also claimed as swelling of the pharynx and laryngeal edema).

6.  Entitlement to service connection for bibasilar atelectasis.

7.  Entitlement to service connection for chronic nasal obstruction.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for skin rashes.

10.  Entitlement to service connection for gastroesophageal reflux disorder/irritable bowel syndrome.

11.  Entitlement to service connection for degenerative disc disease of the lumbar spine with sciatica.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2004 and August 2005 on behalf of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew her request for a Board hearing by correspondence dated in March 2009.


FINDINGS OF FACT

1.  A December 1998 rating decision denied entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression; the Veteran did not appeal.

2.  Evidence added to the record since the December 1998 rating decision does not raise a reasonable possibility of substantiating the claim for an acquired psychiatric disorder, to include anxiety and depression.

3.  A December 1998 rating decision denied entitlement to service connection for chronic urinary tract infections; the Veteran did not appeal.

4.  Evidence added to the record since the December 1998 rating decision does not raise a reasonable possibility of substantiating the claim for chronic urinary tract infections.

5.  A November 2001 rating decision denied reopening a claim for entitlement to service connection for peripheral neuropathy, polyneuropathy, carpal tunnel syndrome, and thoracic outlet syndrome; the Veteran did not appeal.

6.  Evidence added to the record since the November 2001 rating decision does not raise a reasonable possibility of substantiating the claim for peripheral neuropathy, sensory and motor neuropathy, and/or neuritis of the upper or lower extremities.

7.  A March 2000 Board decision denied entitlement to service connection for upper respiratory infections and allergic rhinitis, to include as due to exposure to vesicant agents; the Veteran's appeal was dismissed by the U. S. Court of Appeals for Veterans Claims.

8.  Evidence added to the record since the March 2000 Board decision does not raise a reasonable possibility of substantiating the claim for recurrent upper respiratory infections and allergic rhinitis.

9.  A December 1998 rating decision denied entitlement to service connection for cervical lymphadenopathy; the Veteran did not appeal.

10.  Evidence added to the record since the December 1998 rating decision does not raise a reasonable possibility of substantiating the claim for cervical lymphadenopathy.

11.  Bibasilar atelectasis was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

12.  Chronic nasal obstruction was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

13.  Hypertension was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

14.  Skin rashes were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.

15.  Gastroesophageal reflux disorder/irritable bowel syndrome was not manifest during active service is not shown to have developed as a result of an established event, injury, or disease during active service.

16.  Degenerative disc disease of the lumbar spine with sciatica was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence was not received and the claim for entitlement to service connection for chronic urinary tract infections may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence was not received and the claim for entitlement to service connection for peripheral neuropathy, sensory and motor neuropathy, and/or neuritis of the upper or lower extremities may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence was not received and the claim for entitlement to service connection for a recurrent upper respiratory infections and allergic rhinitis may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence was not received and the claim for entitlement to service connection for cervical lymphadenopathy may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  Bibasilar atelectasis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

7.  Chronic nasal obstruction was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

8.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  Skin rashes was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

10.  Gastroesophageal reflux disorder/irritable bowel syndrome was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

11.  Degenerative disc disease of the lumbar spine with sciatica was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2004, May 2004, March 2005, December 2006, and December 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in April 2007.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The March 2004, December 2006, and December 2008 notice letters adequately informed the Veteran of the evidence necessary to reopen her claims.

The available record includes service treatment records, VA treatment and examination reports, private treatment reports, a copy of page 10 of a book titled "Tear Gas Munitions," and the Veteran's statements in support of her claims.  In a May 2004 report the service department noted, in essence, that there were no records indicating the Veteran was exposed to gas during active service and that mustard gas was not used during her period of service.  Information was provided identifying tear gas compounds routinely used during basic training and the temporary effects as a result of exposure to those compounds.  The Veteran has identified no existing records pertinent to her claims that require additional VA assistance.  The Board finds that further attempts to obtain additional evidence in this case would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms, and allegations of gas exposure during active service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Factual Background

Service treatment records show the Veteran complained of upper respiratory symptoms in October 1969, November 1969, January 1970, February 1970, March 1970, May 1970, and July 1970.  Diagnoses of upper respiratory infection were provided in January 1970 and July 1970.  A May 1970 report noted slight right cervical lymphadenopathy.  The Veteran's September 1970 separation examination revealed normal clinical evaluations of the nose, sinuses, mouth and throat, lungs and chest, heart, vascular system, abdomen and viscera, upper and lower extremities, spine, and skin.  Frequent upper respiratory infections were noted in her September 1970 report of medical history. 

Post-service medical records show the Veteran was treated for mild pharyngitis in January 1974.  An August 1981 report noted the Veteran reported that she had felt edgy and nervous since February and that she felt as if the muscles in her leg would knot and twitch.  She reported she had been involved in an automobile accident in September 1980 with a back injury which had not required hospitalization.  The examiner provided diagnoses including generalized anxiety disorder.  Medical correspondence dated in January 1984 noted injuries from a motor vehicle accident in September 1980 included whiplash-type injuries involving the neck and shoulders.  It was noted the Veteran had been treated for bilateral thoracic outlet compression.  An April 1984 treatment report noted the Veteran reported that subsequent to an automobile accident in 1980 she had experienced radiating pain in the cervical and lumbar spines with neurologic symptoms in the extremities.  Diagnoses of peripheral neuropathy of undetermined etiology were provided.  

A January 1987 hospital report noted the Veteran was admitted for possible overdose and that she had a history of alcohol abuse and peripheral neuropathy.  It was noted she complained of numbness and weakness which was probably related to peripheral neuritis.   

VA examinations in July 1994 included diagnoses of peripheral neuropathy and polysubstance abuse.  A psychiatric examiner noted there appeared to be no psychiatric service-related disability at that time.

VA treatment records dated in June 1996 show the Veteran reported that she had been exposed to gas in a training exercise during active service and that she had recurrent upper respiratory infections.  The examiner's assessment noted "? if this gas exposure history is related."  

In a June 1998 statement the Veteran reported that she had been exposed to gas during basic training at Fort McClellan in October or November 1967.  She stated that her mask had leaked causing her eyes, throat, and face to burn and that she had vomited.  In statements and testimony she asserted that she had polyneuropathy, peripheral neuropathy, anxiety, urinary tract infections, and upper respiratory infections as a result of gas exposure.  

A June 1998 treatment report noted a diagnosis of polyneuropathy secondary to gas exposure in 1969.  No additional information or comments as to this matter were provided.  

A December 1998 rating decision, among other things, denied entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, chronic urinary tract infections, peripheral neuropathy, and cervical lymphadenopathy.  The Veteran was notified of the determinations and her appellate rights, but did not appeal.  

On VA peripheral nerves examination in May 1999 the Veteran stated that she believed her nerves were attacking her muscles and that she had symptoms in all her extremities which began in 1974.  She reported she had been exposed to gas during basic training in 1967.  The examiner found the Veteran had a sensory motor polyneuropathy, possibly secondary to multiple problems such as hypertension and substance abuse, but that gas exposure in 1967 could not be related to the polyneuropathy.  

A March 2000 Board decision denied entitlement to service connection for upper respiratory infections and allergic rhinitis, including as due to exposure to vesicant agents.  The Court dismissed the Veteran's appeal of this decision by order dated September 21, 2000.

Private treatment records dated in May 2000 noted the Veteran reported she was exposed to hazardous gas in 1967 and that she had not been able to smell or taste for years.  A July 2000 report noted diagnoses including sinusitis and chronic nasal obstruction without opinion as to etiology.  

VA treatment records show a February 2001 computerized tomography (CT) scan report noted a history of inhalation of fumes or chemotoxins and a long history of pulmonary infections.  It was noted the study revealed abnormal findings.  No opinions as to etiology, however, were provided.  An August 2001 VA neurology clinic report noted a diagnosis of idiopathic peripheral neuropathy and chronic obstructive pulmonary disease (COPD).  In correspondence dated in May 2002 the Veteran's VA primary care provider noted that while it was possible that past gas exposure may account for her neuropathic symptoms this was not a matter that could be definitively addressed by a primary care provider.  

A November 2001 rating decision denied reopening the Veteran's claim for entitlement to service connection for peripheral neuropathy, to include as secondary to gas exposure.  The Veteran was notified of the determinations and her appellate rights, but did not appeal.  

In correspondence dated in November 2002 the Veteran, in essence, requested that her claims for a psychiatric disorder, to include anxiety and depression, peripheral neuropathy, cervical lymphadenopathy, urinary tract infection, and upper respiratory infections be reopened.  Her statements were also construed as raising new claims for entitlement to service connection for chronic nasal obstruction, hypertension, skin rashes, gastroesophageal reflux disease (GERD) and irritable bowel syndrome, and degenerative disc disease with sciatica.  She asserted these disorders had developed as a result of gas exposure during basic training.

In correspondence dated in May 2004 the service department reported it could not be verified that the Veteran was exposed to a mustard gas agent and that tear gas was the standard gas chamber training chemical used during basic training.  Information was provided noting the temporary incapacitating effects of riot control agents including eye and upper respiratory irritation, burning and redness to unprotected skin, and vomiting.  

VA treatment records dated in September 2004 included a CT scan which revealed a minimal amount of bibasilar atelectasis in the visualized portion of the lungs.  No opinion as to etiology was provided.  Treatment records show the Veteran disputed statements from her VA medical care providers indicating lung scarring due to smoking.  It was also noted that she continued to smoke tobacco and marijuana every morning.  

In correspondence dated in September 2004 the Veteran submitted evidence in support of her claims and raised a claim for entitlement to service connection for bibasilar atelectasis.  She reiterated her claim that she had been exposed to tear gas in service.  She also provided a copy of page 10 of a book titled "Tear Gas Munitions" which noted that prolonged exposure to tear gas could result in death but that incapacitating physiological reactions were rapidly reversible when the affected individual was removed from contact.  

Private medical records dated in April 2005 noted diagnoses of polyneuropathy by history with bilateral sciatic neuropathy.  No opinions as to etiology were provided.

An August 2006 VA otolaryngology clinic report noted the Veteran attributed her persistent hoarseness, anosmia, and sinusitis to gas exposure and that she had been seen for bronchiectasis secondary to gas exposure as well.  It was noted she continued to smoke.  No additional comments as to etiology were provided.  

Private medical records dated in January 2007 include diagnosis of polyneuropathy with possible fasciculations and left shoulder pain.  It was noted that electromyography (EMG) studies were abnormal and suggestive of an isolated brachial plexopathy.  

VA psychiatric examination in December 2007 included diagnoses of dysthymic disorder, marijuana abuse, and alcohol dependence in self-reported sustained full remission.  The examiner found that there was no indication that the Veteran's dysthymia or marijuana abuse was due to exposure to toxins and/or tear gas or any other experience while in service.

On VA general medical examination in January 2008 the Veteran reported that she believed she had been exposed to a non-standard tear gas during service and asserted that she did not have health problems prior to that exposure.  The examiner noted the claims file and service treatment records were reviewed.  The diagnoses provided included bibasilar atelectasis, chronic nasal obstruction secondary to turbinate hypertrophy, hypertension, vesicular skin rash not present on current examinations, GERD, irritable bowel syndrome, degenerative disc disease of the lumbar spine with sciatica, chronic urinary tract infection, poly-peripheral neuropathy to the upper and lower extremities, chronic upper respiratory infections, allergic rhinitis and bronchiectasis, pleural disorder - COPD, laryngitis per history, and cervical lymphadenopathy.  The examiner further noted that there were numerous etiologies that can induce or contribute to the pathophysiologic processes that result in bronchiectasis, including cigarette smoking.  It was noted that the most common risk factor associated with the development of COPD was cigarette smoking and that a literature review did not reveal gas chamber tear gas exposure as a risk factor for COPD.  The examiner stated that is was not likely that the multiple respiratory infections treated during service were related to the currently diagnosed respiratory conditions and that it was unlikely that the gas exposure the Veteran experienced in service would have given rise to the present pleural disorders or other medical disorders.  It was noted, in essence, that there was no evidence of treatment for inhalation of tear gas in service and that it was also unlikely any such exposure would have precipitated non-pulmonary conditions.  The rationale for the opinions included that the infections the Veteran is shown to have experienced in service appeared to be pharyngitis which were not uncommon with populations of young adults and that such episodes of pharyngitis would not have placed the Veteran at greater risk for COPD, lung scarring, bronchiectasis, or other pleural disorders.  The examiner noted, however, that it was possible the pleural disorders could be related to the Veteran's voluntary smoking habits and that given the history of smoking it would require resort to mere speculation to relate an exposure to tear gas to the current pulmonary disorders.  

VA treatment records include additional diagnoses of polyneuropathy, bronchitis, sciatica, dry skin, irritable bowel syndrome, hypertension, COPD, GERD, chronic low back pain, chronic rhinitis, bronchiectasis, depression, and idiopathic peripheral neuropathy.  Opinion as to etiology pertinent to the present claims was not provided.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Acquired Psychiatric Disorder

The Veteran's claim for entitlement to service connection for a nervous disorder was denied in a December 1998 rating decision.  The evidence of record at that time included service treatment records and private treatment records.  The RO found that the evidence of record did not demonstrate a psychiatric disorder was incurred during service or was otherwise related to service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The evidence added to the record since the final rating decision includes statements from the Veteran reiterating her claim, service department reports addressing gas exposure in service, and treatment records including diagnoses without opinion as to etiology.  A December 2007 VA psychiatric examiner provided a diagnosis of dysthymic disorder, but found that there was no indication the disorder was due to exposure to toxins and/or tear gas or any other experience while in service.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the December 1998 final rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  There is no new or material evidence demonstrating that depression or any other acquired psychiatric disorder was incurred or aggravated during, as a result of active service, or as a result of a service-connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, may not be reopened.

Urinary Tract Infections

The Veteran's claim for entitlement to service connection for chronic urinary tract infections were denied in a December 1998 rating decision.  The RO found that the evidence of record did not demonstrate chronic urinary tract infections were incurred during service or were otherwise related to service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

The evidence added to the record since the final rating decision includes statements from the Veteran reiterating her claim, service department reports addressing gas exposure in service, and treatment records including diagnoses without opinion as to etiology.  A January 2008 examiner provided a diagnosis of chronic urinary tract infection, but found it was unlikely that gas exposure would have resulted in a non-pulmonary disorder.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the December 1998 final rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  There is no new or material evidence demonstrating that chronic urinary tract infections were incurred during, as a result of active service, or as a result of a service-connected disability.  Therefore, the claim for entitlement to service connection for chronic urinary tract infections may not be reopened.

Neurological Disorder

The Veteran's request to reopen a claim for entitlement to service connection for peripheral neuropathy, polyneuropathy, carpal tunnel syndrome, and thoracic outlet syndrome was denied in a November 2001 rating decision.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence added to the record since the November 2001 final rating decision includes statements from the Veteran reiterating her claim, service department reports addressing gas exposure in service, and treatment records including neurologic disability diagnoses.  A January 2008 examiner provided a diagnosis of poly-peripheral neuropathy to the upper and lower extremities, but found it was unlikely that gas exposure would have resulted in a non-pulmonary disorder.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the November 2001 final rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  There is no new or material evidence demonstrating that peripheral neuropathy, sensory and motor neuropathy, and/or neuritis of the upper or lower extremities were incurred during, as a result of active service, or as a result of a service-connected disability.  Therefore, the claim for entitlement to service connection for peripheral neuropathy, sensory and motor neuropathy, and/or neuritis of the upper or lower extremities may not be reopened.

Upper Respiratory Disorders

The Veteran's claim for entitlement to service connection for upper respiratory infections and allergic rhinitis, to include as due to exposure to vesicant agents, was denied in a March 2000 Board decision.  The Board found that the evidence of record did not demonstrate present disorders etiologically related to service.  The Veteran's appeal was dismissed by the Court and subsequently became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence added to the record since the March 2000 final Board decision includes statements from the Veteran reiterating her claim, service department reports addressing gas exposure in service, and treatment records indicating additional diagnoses.  A January 2008 examiner provided diagnoses of chronic upper respiratory infections, allergic rhinitis and bronchiectasis, pleural disorder - COPD, and laryngitis per history, but found it was not likely that the Veteran's multiple respiratory infections treated during service were related to the currently diagnosed respiratory conditions and that it was unlikely gas exposure in service would have resulted in the present pleural disorders.  It was also noted that the infections she experienced in service appeared to be pharyngitis which were not uncommon with populations of young adults and that episodes of pharyngitis would not have placed her at greater risk for COPD, lung scarring, bronchiectasis, or other pleural disorders.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the March 2000 final Board decision does not raise a reasonable possibility of substantiating the claim.  There is no new or material evidence demonstrating that recurrent upper respiratory infections and allergic rhinitis were incurred during or as a result of active service.  Therefore, the claim for entitlement to service connection for recurrent upper respiratory infections and allergic rhinitis may not be reopened.  

Cervical Lymphadenopathy

The Veteran's claim for entitlement to service connection for a cervical lymphadenopathy was denied in a December 1998 rating decision.  The RO found that the evidence of record did not demonstrate cervical lymphadenopathy was related to service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence added to the record since the December 1998 final rating decision includes statements from the Veteran reiterating her claim, service department reports addressing gas exposure in service, and treatment records including diagnoses of cervical lymphadenopathy without opinion as to etiology.  A January 2008 examiner provided a diagnosis of cervical lymphadenopathy, but found it was unlikely that gas exposure would have resulted in a non-pulmonary disorder.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the December 1998 final rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  There is no new or material evidence demonstrating that cervical lymphadenopathy was incurred during, as a result of active service, or as a result of a service-connected disability.  Therefore, the claim for entitlement to service connection for cervical lymphadenopathy may not be reopened.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Where a veteran served continuously for ninety (90) days or more during a period of war and cardiovascular renal disease, to include hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Pursuant to 38 C.F.R. § 3.316 (2010), service connection may be established on a presumptive basis for the development of certain claimed conditions when there was exposure to specified vesicant agents during active military service.  Specifically, full-body exposure to nitrogen or sulfur mustard gas during active service, with the development of certain listed conditions will be sufficient to establish service connection.  38 C.F.R. § 3.316 (2010).  Although the Veteran initially stated that the claimed conditions are due to exposure to some unknown gas in service, as noted above the record does not establish full body exposure to any of the listed vesicant agents so as to give rise to application of the presumption.  The record indicates that the Veteran may have performed tear gas training only.  See May 2004 letter from the Department of the Army.  Thus, no further consideration will be given to the provisions of 38 C.F.R. § 3.316.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Court has also held that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Based upon the evidence of record, the Board finds that bibasilar atelectasis, chronic nasal obstruction, hypertension, skin rashes, gastroesophageal reflux disorder/irritable bowel syndrome, and degenerative disc disease of the lumbar spine with sciatica were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The Board notes that the Veteran's service treatment records do not include evidence of complaint, treatment, or diagnosis related to these claims.  In fact, her September 1970 separation examination revealed normal clinical evaluations of the nose, lungs and chest, vascular system, abdomen and viscera, spine, and skin.  An August 1981 private medical report, however, noted that she stated she had incurred a back injury in an automobile accident in September 1980 and an April 1984 treatment report noted radiating pain in the lumbar spine subsequent to an automobile accident in 1980.  Diagnoses including bibasilar atelectasis, chronic nasal obstruction secondary to turbinate hypertrophy, hypertension, vesicular skin rash not present on current examination, GERD, irritable bowel syndrome, and degenerative disc disease of the lumbar spine with sciatica were provided in a January 2008 VA examination report.  The examiner found that it was unlikely that gas exposure in service would have resulted in any non-pulmonary disorder.  

While the appellant may sincerely believe that she has current disabilities as a result of active service, she is not a licensed medical practitioners and is not competent to offer opinions on questions of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  To the extent the Veteran contends that she has experienced symptoms related to bibasilar atelectasis, chronic nasal obstruction, hypertension, skin rashes, gastroesophageal reflux disorder/irritable bowel syndrome, or degenerative disc disease with sciatica continuously since active service the Board finds such claims are inconsistent with the medical findings of a September 1970 separation examination and subsequent contemporaneous objective medical evidence.  The Veteran's statements as to such matters are considered to be of no creditable weight.

The Board notes the available record includes no medical evidence, or any other competent and credible evidence, of the claimed disabilities for many years after her separation from active service.  The Federal Circuit has held that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be accepted as evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board finds that the passage of so many years between service and the earliest credible evidence a present disability to be persuasive evidence against the Veteran's claims for service connection.  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for chronic urinary tract infections; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for peripheral neuropathy, sensory and motor neuropathy, and/or neuritis of the upper or lower extremities; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for recurrent upper respiratory infections and allergic rhinitis; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for cervical lymphadenopathy; the appeal is denied.

Entitlement to service connection for bibasilar atelectasis is denied.

Entitlement to service connection for chronic nasal obstruction is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for skin rashes is denied.

Entitlement to service connection for gastroesophageal reflux disorder/irritable bowel syndrome is denied.

Entitlement to service connection for degenerative disc disease of the lumbar spine with sciatica is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


